
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 622
		In the House of Representatives, U.
		  S.,
		
			July 10, 2009
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 3082) making appropriations for military construction, the Department of
		  Veterans Affairs, and related agencies for the fiscal year ending September 30,
		  2010, and for other purposes.
	
	
		That at any time after the adoption
			 of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII,
			 declare the House resolved into the Committee of the Whole House on the state
			 of the Union for consideration of the bill (H.R. 3082) making appropriations
			 for military construction, the Department of Veterans Affairs, and related
			 agencies for the fiscal year ending September 30, 2010, and for other purposes.
			 The first reading of the bill shall be dispensed with. All points of order
			 against consideration of the bill are waived except those arising under clause
			 9 or 10 of rule XXI. General debate shall be confined to the bill and shall not
			 exceed 1 hour equally divided and controlled by the chair and ranking minority
			 member of the Committee on Appropriations. After general debate the bill shall
			 be considered for amendment under the 5-minute rule. The bill shall be
			 considered as read through page 58, line 6. Points of order against provisions
			 in the bill for failure to comply with clause 2 of rule XXI are waived.
			 Notwithstanding clause 11 of rule XVIII, except as provided in section 2, no
			 amendment shall be in order except the amendments printed in the report of the
			 Committee on Rules accompanying this resolution. Each such amendment may be
			 offered only in the order printed in the report, may be offered only by a
			 Member designated in the report, shall be considered as read, shall be
			 debatable for 10 minutes equally divided and controlled by the proponent and an
			 opponent, and shall not be subject to a demand for division of the question in
			 the House or in the Committee of the Whole. All points of order against such
			 amendments are waived except those arising under clause 9 or 10 of rule XXI. At
			 the conclusion of consideration of the bill for amendment the Committee shall
			 rise and report the bill to the House with such amendments as may have been
			 adopted. In the case of sundry amendments reported from the Committee, the
			 question of their adoption shall be put to the House en gros and without
			 division of the question. The previous question shall be considered as ordered
			 on the bill and amendments thereto to final passage without intervening motion
			 except one motion to recommit with or without instructions.
		2.After disposition
			 of the amendments specified in the first section of the resolution, the chair
			 and ranking minority member of the Committee on Appropriations or their
			 designees each may offer one pro forma amendment to the bill for the purpose of
			 debate, which shall be controlled by the proponent.
		3.The
			 Chair may entertain a motion that the Committee rise only if offered by the
			 chair of the Committee on Appropriations or his designee. The Chair may not
			 entertain a motion to strike out the enacting words of the bill (as described
			 in clause 9 of rule XVIII).
		4.During
			 consideration of H.R. 3082, the Chair may reduce to 2 minutes the minimum time
			 for electronic voting under clause 6 of rule XVIII and clauses 8 and 9 of rule
			 XX.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
